          Case 1:20-cv-04802-AJN Document 30 Filed 09/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                                                                9/21/20
  GolfClub LLC,

                         Plaintiff,                                              20-cv-4802 (AJN)

                 –v–                                                                  ORDER

  NBCUniversal Media, LLC, et al.,

                         Defendants.


ALISON J. NATHAN, District Judge:

        It having been reported to this Court that the parties in the above-captioned matter have
reached a definitive settlement agreement, Dkt. No. 29, it is hereby ORDERED that the above-
captioned action is discontinued without costs to any party and without prejudice to restoring the
action to this Court’s calendar if the application to restore the action is made within thirty (30)
days. To be clear, any application to reopen must be filed within thirty days of this Order; any
application to reopen filed thereafter may be denied solely on that basis.

         All scheduled conferences are hereby adjourned. Within the thirty-day period provided
for in this Order, the parties may submit to the Court their own Stipulation of Dismissal for the
Court to So Order. Pursuant to Rule 5.A. of the Court’s Individual Practices in Civil Cases, the
Court will not retain jurisdiction to enforce a settlement agreement unless the terms of the
agreement are made part of the public record.

       SO ORDERED.


Dated: September 21, 2020                            __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge
